Oliver, Chief Judge:
This matter is presently before me on a remand from a classification proceeding decided by the first division of this court in American Thermo-Ware Company v. United, States, 32 Cust. Ct. 526, Abstract 58170. The judgment entered therein stated: “* * * that the matter be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matter has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the'agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as set forth in schedule “A,” hereto attached and made a part hereof.
I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.
*499Schedule “A”

Remand of protest No. Entry No. Merchandise United States dollars per each

223920-K/11484-53 713539 1 lot containing 75 pairs 7 x 50 binoculars with, cases
Binoculars, each_ 12. 50
Carrying cases, each_ 2. 00
1 lot containing 50 pairs 8 x 30 binoculars with cases
Binoculars, each_ 11. 75
Carrying cases, each_ 1. 25
1 lot containing 25 pairs 8 x 30 binoculars with eases
Binoculars, each_ 10. 25
Carrying cases, each_ 1. 25
779043 1 lot containing 100 pairs 7 x 50 binoculars with cases
Binoculars, each_ 10. 60
Carrying cases, each_ 2. 00
771801 1 lot containing 125 pairs 7 x 35 binoculars with cases
Binoculars, each_ 14. 60
Carrying case's, each_ 1. 30
1 lot containing 50 pairs 7 x 35 binoculars with cases
Binoculars, each_ 17. 20
Carrying cases, each_ 1. 30
789841 1 lot containing 25 pairs 10 x 50 binoculars with cases
Binoculars, each_ 14. 80
Carrying cases, each_ 2. 00
1 lot containing 100 pairs 7 x 18 binoculars with cases
Binoculars, each_ 6.90
Carrying cases, each_ 0.60
765775 1 lot containing 50 pairs 7 x 50 binoculars with cases
Binoculars, each_ 14. 50
Carrying cases, each_ 2. 00
1 lot containing 150 pairs 7 x 50 binoculars with cases
Binoculars, each_ 12. 50
Carrying cases, each___ 2. 00
net packed